LAVERY, J.,
dissenting. I respectfully dissent from part I of the majority opinion. I disagree with the majority’s conclusion that the trial court lacked subject matter jurisdiction to consider the defendant’s motion and properly dismissed the matter. I would conclude that the trial court did have subject matter jurisdiction pursuant to General Statutes § 46b-70 and, therefore, should have denied the plaintiffs motion to dismiss for lack of subject matter jurisdiction, but should have *653heard the plaintiffs motion to dismiss for forum non conveniens.
I disagree with the majority’s conclusion that the Michigan judgment is not a “foreign matrimonial judgment” within the purview of § 46b-70. I agree that the defendant did not file an appearance in the proceedings leading to the judgment in New York. I would agree with the defendant, however, that his appearances in the Michigan court subsequent to its February 24, 1986 modification order are sufficient to satisfy the requirements of § 46b-70. The defendant appeared through counsel in Michigan in 1986, answered the plaintiffs complaint and filed a motion to set aside the Michigan judgment, which was denied. Then in 1990, the defendant again appeared through counsel and filed a petition for reduction of child support and alimony, which was dismissed.
“General Statutes § 46b-70 defines a foreign matrimonial judgment as ‘any judgment, decree or order of a court of any state in the United States in an action for [divorce or child custody and support] in which both parties have entered an appearance.’ . . . Even a one time special appearance in another state to contest jurisdiction is sufficient to allow enforcement in Connecticut of a judgment subsequently rendered for support arrearages obtained in the other state. . . . The statutory language reflects the intent of the legislature to ensure that both parties have actual notice of an out of state proceeding, and to preclude adoption of foreign judgments obtained by a default in appearance.” (Citations omitted.) Rule v. Rule, 6 Conn. App. 541, 543-44, 506 A.2d 1061, cert. denied, 201 Conn. 801, 513 A.2d 697 (1986). “The term appearance is used [to] designate the overt act by which one against whom suit has been commenced submits himself to the court’s jurisdiction . . . .” (Internal quotation marks omitted.) Id., 544.
*654In this case, both parties had notice of the Michigan judgment. The defendant submitted himself to the jurisdiction of the Michigan court when he appeared through counsel in connection with the Michigan judgment and sought to vacate that judgment. The defendant in this case clearly intended to submit himself to the court’s jurisdiction by filing a formal appearance in accordance with the Michigan rules of civil procedure and by actively seeking to have the Michigan judgment vacated. I would conclude that the defendant satisfied the requirements of § 46b-70.
The trial court should have heard the plaintiffs motion to dismiss for forum non conveniens. If it is true that the plaintiff is only a temporary resident of Connecticut while she attends law school, and that she maintains a domicile and a permanent residence in Michigan, then I would conclude that Connecticut is an improper forum for this matter. The state of Michigan is the proper forum for the defendant’s motion to modify the Michigan alimony and support orders because that is where the judgment was entered and where the defendant’s child support and alimony arrearages of over $114,000 are due.
I would reverse the judgment of the trial court and remand the case to the trial court to hear the plaintiffs motion for forum non conveniens and for any other action it might deem necessary.